DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11256522.
	Claims 1-20 are pending and examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 5 and 14 recite the term “the first function pointer” which lacks antecedent basis. For the purpose of examination, “the first function pointer” is interpreted as “a first function pointer”.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11256522. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent 11256522. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11256522 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11256522
1. A method for loading a heterogeneous code object executable, the method comprising:


loading, by an operating system, a first architecture-specific portion of the heterogeneous code object executable into a first memory, wherein the first architecture-specific portion includes instructions for a first architecture;



loading, by the operating system, a second architecture-specific portion of the heterogeneous code object executable into a second memory, wherein the second architecture-specific portion includes instructions for a second architecture that is different than the first architecture;












wherein the first architecture-specific portion includes a first function call configured to call a first function at a first address, and

wherein the second architecture-specific portion includes a second function call configured to call a second function at a second address that is at an offset from the first address.
1. A method for loading a heterogeneous code object executable, the method comprising:


identifying, by of an operating system, a first memory appropriate for loading a first architecture-specific portion of the heterogeneous code object executable, wherein the first architecture-specific portion includes instructions for a first architecture, wherein the operating system is not part of the heterogeneous code object executable;
identifying, by the operating system, a second memory appropriate for loading a second architecture-specific portion of the heterogeneous code object executable, wherein the second architecture-specific portion includes instructions for a second architecture that is different than the first architecture;

loading, by the executable loader, by the operating system, the first architecture-specific portion into the first memory and the second architecture-specific portion into the second memory; and

performing relocations, by the operating system, on the first architecture-specific portion and on the second architecture-specific portion,
wherein the first architecture-specific portion includes a first function pointer call configured to call a first function at an address specified by a function pointer, and
wherein the second architecture-specific portion includes a second function pointer call configured to call a second function at an address stored at a memory location that is at an offset from the address specified by the function pointer.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11256522. Claim 1 of U.S. Patent 11256522 also recite some additional limitations (such as performing relocations). 
Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent 11256522 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaocheng et al. (US PGPUB 2010/0122264) hereinafter Xiaocheng, in view of Bond et al. (US PGPUB 2003/0177129) hereinafter Bond.

Per claim 1, Xiaocheng discloses “a method for loading a heterogeneous code object executable, the method comprising: loading, a first architecture-specific portion of the heterogeneous code object executable into a first memory, wherein the first architecture-specific portion includes instructions for a first architecture; loading, a second architecture-specific portion of the heterogeneous code object executable into a second memory, wherein the second architecture-specific portion includes instructions for a second architecture that is different than the first architecture” (paragraphs [0015][0017][0018][0056]; loading a binary application (heterogeneous code object executable) containing both CPU code and GPU code; the CPU code is loaded into memory space of a CPU, the GPU code is loaded into memory space of a GPU; CPU and GPU have different architectures); “wherein the first architecture-specific portion includes a first function call configured to call a first function at a first address, and wherein the second architecture-specific portion includes a second function call configured to call a second function at a second address that is at an offset from the first address” (claims 8-9; paragraphs [0056][0057]; calling a CPU function (a first function) within a CPU function (first architecture-specific portion), using a jump table to determine the address (first address) of the called function; calling a CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to determine the address (second address) of the called function; since the addresses of both called CPU functions ( the first function and the second function) are stored in a jump table, it is implied that the address of the second function in the jump table is at an offset (a specific memory distance) from the address of the first function in the jump table).
Xiaocheng does not explicitly state both the first architecture-specific portion and the second architecture-specific portion are loaded by an operating system. However, Bond discloses (paragraphs [0002][0004][0075]; utilizing an extensible loader of an operating system to load a heterogeneous code object executable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiaocheng and Bond to utilizing an extensible loader of an operating system to load a heterogeneous code object executable, as the extensible loader is more flexible than providing different loaders to load different types of modules.

Per claim 2, Xiaocheng further suggests “wherein the first function call comprises a first function pointer call and the first address is specified by a first function pointer” (claims 8-9; paragraphs [0056][0057]; calling a CPU function (a first function) within a CPU function (first architecture-specific portion), using a jump table to determine the address (first address) of the called function; the jump table contains a pointer (pointing to an address) to the called function).

Per claim 3, Xiaocheng further suggests “wherein the second function call comprises a second function pointer call and the second address is stored at a memory location that is at the offset from the first address” (claims 8-9; paragraphs [0056][0057];  calling another CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to determine the address (second address) of the called function; since the addresses of both called CPU functions ( the first function and the second function) are stored in a jump table, it is implied that the address of the second function in the jump table is at an offset (a specific memory distance) from the address of the first function in the jump table).

Per claim 4, Xiaocheng further suggests “wherein the offset is a negative offset” (claims 8-9; paragraphs [0056][0057];  calling another CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to determine the address (second address) of the called function; since the addresses of both called CPU functions ( the first function and the second function) are stored in a jump table, it is implied that the address of the second function in the jump table is at an offset (a specific memory distance) from the address of the first function in the jump table; if the second function is stored before the first function, the offset would be negative (the second address = the first address + a negative offset)).

Per claim 5, Xiaocheng further suggests “wherein the first architecture-specific portion is configured to pass the first function pointer to the second architecture-specific portion” (claims 8-9; paragraphs [0064]-[0068]; If a CPU function is being called within a GPU function, the compiler generated code will do a remote call to CPU; The compiler generated code will look up the jump table with the function name and obtain the function address; the generated code (first architecture-specific portion) will then call a dispatch routine (the second architecture-specific portion) on the GPU side passing in the function address (function pointer)).

Per claim 6, Xiaocheng further suggests “wherein the second architecture-specific portion is configured to call the second function by locating an address stored at a negative offset from the first address specified” (claims 8-9; paragraphs [0056][0057];  calling another CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to determine the address (second address) of the called function; since the addresses of both called CPU functions ( the first function and the second function) are stored in a jump table, it is implied that the address of the second function in the jump table is at an offset (a specific memory distance) from the address of the first function in the jump table; if the second function is stored before the first function, the offset would be negative (the second address = the first address + a negative offset)).

Per claim 7, Xiaocheng further suggests “comprising relocating addresses for the first function call and the second function call” (claims 8-9; paragraphs [0056][0057]; calling a CPU function (a first function) within a CPU function (first architecture-specific portion), using a jump table to locate the address (first address) of the called function; calling another CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to locate the address (second address) of the called function).

Per claim 8, Xiaocheng further suggests “wherein relocating the addresses comprises relocating the same address for both the first function call and the second function call” (claims 8-9; paragraphs [0056][0057]; calling a CPU function (a first function) within a CPU function (first architecture-specific portion), using a jump table to locate the address (first address) of the called function; calling another CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to locate the address (second address) of the called function; if both function calls are calling the same CPU function, then the located address would be same for both function calls).

Per claim 9, Xiaocheng further suggests “identifying the first memory as a memory local to the first architecture and identifying the second memory as a memory local to the second architecture” (paragraphs [0015][0017][0018][0056]; loading a binary application (heterogeneous code object executable) containing both CPU code and GPU code; the CPU code is loaded into memory space local to CPU, the GPU code is loaded into memory space local to a GPU).

Per claim 10, Xiaocheng discloses “A system for loading a heterogeneous code object executable, the system comprising: a processor, a memory storing instructions that, when executed by the processor, cause the processor to load the heterogeneous code object executable by: loading, a first architecture-specific portion of the heterogeneous code object executable into a first memory, wherein the first architecture-specific portion includes instructions for a first architecture; loading, a second architecture-specific portion of the heterogeneous code object executable into a second memory, wherein the second architecture-specific portion includes instructions for a second architecture that is different than the first architecture” (paragraphs [0015][0017][0018][0056]; loading a binary application (heterogeneous code object executable) containing both CPU code and GPU code; the CPU code is loaded into memory space of a CPU, the GPU code is loaded into memory space of a GPU; CPU and GPU have different architectures); “wherein the first architecture-specific portion includes a first function call configured to call a first function at a first address, and wherein the second architecture-specific portion includes a second function call configured to call a second function at a second address that is at an offset from the first address” (claims 8-9; paragraphs [0056][0057]; calling a CPU function (a first function) within a CPU function (first architecture-specific portion), using a jump table to determine the address (first address) of the called function; calling a CPU function (a second function) within a GPU function (second architecture-specific portion), using a jump table to determine the address (second address) of the called function; since the addresses of both called CPU functions ( the first function and the second function) are stored in a jump table, it is implied that the address of the second function in the jump table is at an offset (a specific memory distance) from the address of the first function in the jump table).
Xiaocheng does not explicitly state both the first architecture-specific portion and the second architecture-specific portion are loaded by an operating system and the operating system not being part of the heterogeneous code object executable. However, Bond discloses (paragraphs [0002][0004][0075]; utilizing an extensible loader of an operating system to load a heterogeneous code object executable, the operating system is not a part of the heterogeneous code object executable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiaocheng and Bond to utilizing an extensible loader of an operating system to load a heterogeneous code object executable, as the extensible loader is more flexible than providing different loaders to load different types of modules.

Claims 11-18 are rejected under similar rationales as claims 2-9.
	Claims 19-20 are rejected under similar rationales as claims 1-2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Linderman et al. (US PGPUB 2009/0158248) disclose a method for executing a program across heterogeneous cores in a processing system. The source program contains a parallel-programming keyword, such as mapreduce, from a high-level, library-oriented parallel programming language. The compiler inserts one or more calls for a generic function, associated with the parallel-programming keyword, into the compiled code. A runtime library provides a predicate-based library system that includes multiple hardware specific implementations (“variants”) of the generic function. A runtime dispatch engine dynamically selects the best-available (e.g., most specific) variant, from a bundle of hardware-specific variants, for a given input and machine configuration. That is, the dispatch engine may take into account run-time availability of processing elements, choose one of them, and then select for dispatch an appropriate variant to be executed on the selected processing element.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193